       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE ALUMINUM WAREHOUSING                                  MDL No. 2481
ANTITRUST LITIGATION                                      Master Docket No.
                                                          13 MD 2481 (PAE)

This Document Relates To:

In re Aluminum Warehousing Antitrust
Litigation (First Level Purchaser Plaintiffs),
Case No. 1:14-cv-03116-PAE (S.D.N.Y.)

Agfa Corporation and Agfa Graphics, N.V. v. The
Goldman Sachs Group, Inc. (Agfa), Case No. 1:14-cv-
0211-PAE (S.D.N.Y.)

Mag Instrument, Inc. v. The Goldman Sachs Group, Inc.
(Mag), Case No. 1:14-cv-00217-PAE (S.D.N.Y.)

Eastman Kodak Company v. The Goldman Sachs
Group, Inc. (Kodak), Case No. 1:14-cv-06849-PAE
(S.D.N.Y.)

FUJIFILM Manufacturing U.S.A., Inc. v. Goldman
Sachs & Co., et al. (Fujifilm), Case No. 1:15-cv-08307-
PAE (S.D.N.Y.)


        DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
   IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT AGAINST THE
                   FLPS’ AND IPS’ UMBRELLA CLAIMS
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 2 of 23




                                                TABLE OF CONTENTS

STATEMENT OF UNDISPUTED MATERIAL FACTS ............................................................. 1

I.     FLPs’ Aluminum Purchases. .............................................................................................. 2

       A.         Ampal Inc................................................................................................................ 3

       B.        Claridge Products and Equipment, Inc. .................................................................. 4

       C.        Custom Aluminum Products, Inc............................................................................ 6

       D.         Extruded Aluminum, Inc. ....................................................................................... 7

II.    IPs’ Aluminum Purchases................................................................................................... 8

       A.         Agfa Corp. and Agfa Graphics N.V........................................................................ 9

       B.        Fujifilm Manufacturing U.S.A., Inc...................................................................... 10

       C.        Eastman Kodak Company..................................................................................... 11

       D.         Mag Instrument Inc............................................................................................... 13

III.   Additional Facts. ............................................................................................................... 15




                                                                   i
        Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 3 of 23




        Pursuant to Local Rule 56.1(a), Defendants submit this statement of undisputed material

facts in support of their motion for summary judgment against all claims of the First Level

Purchasers’ (“FLPs”) and Individual Plaintiffs (“IPs”) based on purchases from entities that are

neither defendants nor alleged co-conspirators in the above-captioned action. Defendants accept

these facts for purposes of this motion, but reserve the right to disprove them at subsequent stages

of these proceedings.

                     STATEMENT OF UNDISPUTED MATERIAL FACTS

        1.      During the period at issue, the FLPs and IPs collectively purchased approximately

549,000 metric tons of aluminum. See infra ¶¶ 8, 34.

        2.      During the period at issue, no FLP or IP purchased any aluminum from any

Defendant or alleged co-conspirator, with the sole exception of Ampal Inc. (“Ampal”), which

purchased approximately 2,200 tons of aluminum from defendant Glencore Limited (“Glencore”)

and alleged co-conspirator Century Aluminum (“Century”). 1 See infra ¶¶ 7, 10–11, 34.

        3.      As a result, more than 99 percent of the FLPs’ and IPs’ collective aluminum

purchases were from entities that are neither defendants nor alleged co-conspirators. See infra

¶¶ 8, 34. 2




1
   Defendant Glencore Ltd. held a minority stake in Century during the period in question. Defendants
believe that Plaintiffs have not adequately alleged that Century was a co-conspirator and in any event cannot
show that Century (or Defendants) participated in any alleged conspiracy, but those issues are beyond the
scope of Defendants’ motion for summary judgment against the FLPs’ and IPs’ umbrella claims.
2
    Many of Plaintiffs’ aluminum purchases were from fabricators and therefore were not first-level
purchases from smelters. See infra ¶¶ 4, 31. Claims based on such purchases have been dismissed from
this litigation. See Class Cert Order, ECF No. 1274, at 27; In re Aluminum Warehousing Antitrust Litig.,
2014 WL 4277510, at *22–23 (S.D.N.Y. 2014), aff’d, 833 F.3d 151 (2d Cir. 2016). Defendants reserve all
rights with respect to such purchases.


                                                     1
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 4 of 23




I.     FLPs’ Aluminum Purchases.

       4.        During the class period, FLPs purchased most of their aluminum from producers or

fabricators. Ex. 1, Hausman Decl. ¶ 6 & tbls. 1–4; see also




             3


       5.        The sellers from which FLPs purchased are known or identifiable. Ex. 1, Hausman

Decl. ¶ 6 & tbls. 1–4 (discussing the purchase data produced by Ampal, Claridge, Custom, and

Extruded).

       6.        FLPs allege that the parties that participated in the alleged conspiracy are

Defendants, Burgess-Allen Partnership Ltd., Robert Burgess-Allen, Sierra Resources

International, LLC, Max Sobol, Deutsche Bank, Red Kite, and Barclays Bank. See Ex. 6, FLPs’

Resps. & Objs. to Contention Interrogs. at 6.




3
   All references to “Ex.” are to the exhibits attached to the Declaration of John S. Playforth, dated
September 2, 2020.


                                                  2
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 5 of 23




       7.       With the exception of limited purchases by Ampal from Glencore and Century (see

infra ¶ 10), FLPs did not purchase primary aluminum from any Defendant or alleged co-

conspirator in this action (see infra ¶¶ 11, 17, 22, 28).

       8.       Collectively, FLPs purchased approximately 208,000 metric tons of aluminum, of

which approximately 2,200 metric tons—approximately 1 percent—was purchased from a

Defendant or alleged co-conspirator. See infra ¶¶ 9–10, 16, 21, 27.

       A.       Ampal Inc.

       9.       From February 1, 2010, through March 25, 2016, Ampal claims to have purchased

approximately           metric tons of aluminum. See Ex. 6, FLPs’ Resps. & Objs. to Contention

Interrogs. at 9 (June 10, 2016) (identifying Ampal purchases for which damages are sought); Ex. 1,

Hausman Decl. ¶ 6 & tbl. 1 (summarizing Ampal purchase data produced at AMPAL0000560).

       10.      During this period, Ampal claims to have purchased approximately 2,200 metric

tons of aluminum, or around              of its total aluminum purchases, from Glencore or Century.

See Ex. 1, Hausman Decl. ¶ 6 & tbl. 1 (summarizing Ampal purchase data produced at

AMPAL0000560).

       11.      From February 1, 2010, through March 25, 2016, Ampal did not purchase

aluminum from any Defendant or alleged co-conspirator other than Glencore and Century. Ex. 1,

Hausman Decl. ¶ 6 & tbl. 1; see also




       12.      Ampal’s aluminum purchases include purchases that were made pursuant to fixed-

price contracts, without a floating Midwest Premium or Midwest Transaction Price component.




                                                   3
         Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 6 of 23




         13.   Ampal’s purchases include spot purchases made without a written contract

containing a floating Midwest Premium or Midwest Transaction Price component.




         14.   Ampal was able to, and did, enter into transactions that had the effect of hedging

future changes in the Midwest Premium.




         15.   Ampal was able to, and did, negotiate with aluminum producers and suppliers as to

price.




         B.    Claridge Products and Equipment, Inc.

         16.   From February 1, 2010, through March 25, 2016, Claridge Products and

Equipment, Inc. (“Claridge”) claims to have purchased approximately               metric tons of

aluminum. Ex. 6, FLPs’ Resps. & Objs. to Contention Interrogs. at 9 (June 10, 2016) (identifying


                                               4
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 7 of 23




Claridge purchases for which damages are sought); Ex. 1, Hausman Decl. ¶ 6 & tbl. 2

(summarizing Claridge purchase data produced at CLARIDGE0026501).

        17.   From February 1, 2010, through March 25, 2016, Claridge did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 6 & tbl. 2

(summarizing Claridge purchase data produced at CLARIDGE0026501);




        18.   In order to “hedge the price of aluminum,” Claridge entered into fixed-forward

sales made pursuant to contracts or agreements without a floating Midwest Premium or Midwest

Transaction Price component.




        19.   Claridge                            aluminum on a spot basis, without a written

contract containing a floating Midwest Premium or Midwest Transaction Price component.




        20.   Claridge was able to, and did, negotiate with aluminum producers and suppliers as

to price.




                                              5
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 8 of 23




       C.     Custom Aluminum Products, Inc.

       21.    From February 1, 2010, through March 25, 2016, Custom Aluminum Products, Inc.

(“Custom”) claims to have purchased approximately               metric tons of aluminum. Ex. 6,

FLPs’ Resps. & Objs. to Contention Interrogs. at 9 (June 10, 2016) (identifying Custom purchases

for which damages are sought); Ex. 1, Hausman Decl. ¶ 6 & tbl. 3 (summarizing Custom purchase

data produced at CUSTOM0000063).

       22.    From February 1, 2010, through March 25, 2016, Custom did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 6 & tbl. 3

(summarizing Custom purchase data produced at CUSTOM0000063);



       23.    Custom made some of its aluminum purchases pursuant to fixed-price contracts,

without a floating Midwest Premium or Midwest Transaction Price component.




       24.    Custom entered into spot purchases that were made without a written contract

containing a Midwest Premium or Midwest Transaction Price component.

                                    Custom was able to, and did, negotiate the terms of spot

purchases.

       25.    Custom was able to, and did, enter into contracts on behalf of customers hedging

the Midwest Premium.



       26.    Custom was able to, and did, negotiate with suppliers as to price.




                                                6
      Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 9 of 23




       D.     Extruded Aluminum, Inc.

       27.    From February 1, 2010, through March 25, 2016, Extruded Aluminum, Inc.

(“Extruded”) claims to have purchased approximately          metric tons of aluminum. See Ex. 6,

FLPs’ Resps. & Objs. to Contention Interrogs. at 9 (June 10, 2016) (identifying Extruded

purchases for which damages are sought); Ex. 1, Hausman Decl. ¶ 6 & tbl. 4 (summarizing

Extruded purchase data produced at EXTRUDED0005014).

       28.    From February 1, 2010, through March 25, 2016, Extruded did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 6 & tbl. 4;




       29.    Extruded’s aluminum purchases include purchases that were made pursuant to

fixed-price contracts, without a floating Midwest Premium or Midwest Transaction Price

component.




       30.    Extruded was able to, and did, negotiate with aluminum sellers as to price.




                                               7
        Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 10 of 23




II.     IPs’ Aluminum Purchases.

        31.     During the period in suit by the IPs, the IPs purchased all of their aluminum from

producers or fabricators. Ex. 1, Hausman Decl. ¶ 7 & tbls. 5–8; see also



                                4
                                    ;




        32.     The sellers from which IPs purchased are known or identifiable. See Ex. 1,

Hausman Decl. ¶ 7 & tbls. 5–8 (discussing the purchase data produced by Agfa, Fuji, Kodak, and

Mag).

        33.     The IPs allege that the parties that participated in the alleged conspiracy are

Defendants, Burgess-Allen Partnership Ltd., Sierra Resources International, LLC, Deutsche Bank

AG, Deutsche Bank Energy Trading LLC, “other Deutsche Bank entities,” Red Kite Capital

Management LLP, Red Kite Group, and “other Red Kite entities.” See Ex. 32, Agfa’s Resps. &

Objs. to Contention Interrogs. at 4–6; Ex. 33, Fujifilm’s Resps. & Objs. to Contention Interrogs.




4
   Bridgnorth, a UK supplier, also supplied a small amount of lithographic coil to Agfa’s Branchburg, New
Jersey facility. See Ex. 1, Hausman Decl. ¶ 7 & tbl. 5 (summarizing transactional data produced at
AGFA_004647).


                                                   8
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 11 of 23




at 4–6; Ex. 34, Kodak’s Resps. & Objs. to Contention Interrogs. at 4–6; Ex. 35, Mag’s Resps. &

Objs. to Contention Interrogs. at 4–6.

        34.     Collectively, the IPs purchased approximately 342,000 metric tons of aluminum,

none of which was purchased from a Defendant or alleged co-conspirator. See infra ¶¶ 35–36,

39–40, 43–44, 49–50.

        A.      Agfa Corp. and Agfa Graphics N.V.

        35.     From January 1, 2010, through June 30, 2015, Agfa Corporation 5 claims to have

purchased approximately            metric tons of aluminum for its Branchburg, New Jersey facility. 6

See Ex. 32, Agfa’s Resps. & Objs. to Contention Interrogs. at 9–10; Ex. 1, Hausman Decl. ¶ 7 &

tbl. 5 (summarizing transactional data produced at AGFA_004674).

        36.     From January 1, 2010, through June 30, 2015, Agfa did not purchase any aluminum

from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 7 & tbl. 5 (summarizing

Agfa purchase data produced at AGFA_0004674, 0076407–08 & 0200801);




5
   Agfa Graphics, N.V. is the parent corporation of Agfa Corporation. Agfa Corporation supplies Agfa
Graphics’ products to the U.S. market. See Ex. 28, Agfa 30(b)(6) (Pellegroms) Dep. at 29–30. Defendants
refer to these two entities together as “Agfa.”
6
   Agfa’s Branchburg, New Jersey facility was the only Agfa facility in the United States that bought
aluminum, in the form of lithographic coil, during the relevant period. See Ex. 28, Agfa 30(b)(6)
(Pellegroms) Dep. at 84–85. During the relevant period, Agfa also purchased lithographic coil at its
facilities in Germany, the United Kingdom, Italy, South Korea, Brazil, and China. See id. at 19–20, 82–84,
87–89. Defendants contend that any claims based on Agfa’s foreign purchases are barred by the Foreign
Trade Antitrust Improvements Act of 1982, 15 U.S.C. §6a, and reserve all defenses with respect to such
purchases. For purposes of the present motion, however, the relevant fact is none of Agfa’s purchases—
foreign or domestic—was made from any defendant or alleged co-conspirator. See infra ¶ 36.


                                                    9
         Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 12 of 23




         37.   Many of Agfa’s purchase contracts lacked any Midwest Transaction Price and/or

Midwest Premium term, instead incorporating European premium terms.




         38.   Agfa was able to, and did, negotiate with aluminum producers and suppliers as to

price.




         B.    Fujifilm Manufacturing U.S.A., Inc.

         39.   From January 1, 2010, through June 30, 2015, Fujifilm Manufacturing U.S.A., Inc.

(“Fuji”) claims to have purchased approximately            metric tons of aluminum. See Ex. 33,

Fuji’s Resps. & Objs. to Contention Interrogs. at 9–10 (June 10, 2016) (identifying Fuji purchases

for which damages are sought); Ex. 1, Hausman Decl. ¶ 7 & tbl. 6 (summarizing Fuji purchase

data produced at FUJIFILM_000523–000526, FUJIFILM_069466).

         40.   From January 1, 2010, through June 30, 2015, Fuji did not purchase any aluminum

from any Defendant or alleged co-conspirator.         See Ex. 1, Hausman Decl. ¶ 7 & tbl. 6

(summarizing Fuji purchase data produced at FUJIFILM_000523–000526, FUJIFILM_069466);




                                               10
         Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 13 of 23




         41.   Many of Fuji’s purchase contracts lacked any Midwest Transaction Price and/or

Midwest Premium term, instead incorporating European premium terms.




         42.   Fuji was able to, and did, negotiate with aluminum producers and suppliers as to

price.




         C.    Eastman Kodak Company

         43.   From January 1, 2010, through June 30, 2015, Eastman Kodak Company

(“Kodak”) claims to have purchased approximately             metric tons of aluminum for delivery

to its plants located in the United States. See Ex. 34, Kodak’s Resps. & Objs. to Contention

Interrogs. at 9–10 (June 10, 2016) (identifying Kodak purchases for which damages are sought);

ECF No. 1192, Stipulation and Order Regarding Dismissal of Certain Claims Without Prejudice

(“[T]he parties . . . stipulate and agree that the claims related to Kodak’s [purchases for delivery

to its plants located outside the U.S.] . . . are hereby dismissed without prejudice to their re-


                                                11
      Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 14 of 23




assertion in tribunals outside the United States.”); Ex. 1, Hausman Decl. ¶ 7 & tbl. 7 (summarizing

Kodak purchase data produced at KODAK_001384–001390).

       44.     From January 1, 2010, through June 30, 2015, Kodak did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 7 & tbl. 7

(summarizing Kodak purchase data produced at KODAK_001384–001390);




       45.     Kodak’s aluminum purchases include purchases that were made pursuant to fixed-

price contracts, without a floating Midwest Premium or Midwest Transaction Price component.




       46.     Kodak’s purchases include spot purchases made without a written contract

containing a floating Midwest Premium or Midwest Transaction Price component.




       47.     Kodak was able to, and did, enter into transactions that had the effect of hedging

future changes in the Midwest Premium.




                                                12
Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 15 of 23
         Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 16 of 23




         51.   Mag’s aluminum purchases include purchases that were made pursuant to fixed-

price contracts, without a floating Midwest Premium or Midwest Transaction Price component.




         52.   Mag was able to, and did, enter into transactions that had the effect of hedging

future changes in the Midwest Premium.




         53.   Mag was able to, and did, negotiate with aluminum producers and suppliers as to

price.




                                              14
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 17 of 23




III.   Additional Facts.

       54.     The Midwest Transaction Price as reported by Platts is intended to reflect the

“[d]aily all-inclusive or ‘all-in’ price for spot physical 99.7% high-grade P1020A aluminum.”

Platts Specifications Guide (August 2020) at 9. 8 Platts describes that price as follows:

               The assessment takes into account all P1020 trading data obtained
               through the Platts daily survey of P1020 activity, giving priority to
               any spot physical all-in transactions, bids, or offers. In the absence
               of all-in market information, Platts collects a wide range of other
               relevant market data, including, but not limited to, prevailing
               exchange-traded values plus applicable premiums for delivery to a
               typical-freight Midwest aluminum user.

Id. at 9; see also Class Cert. Order, ECF No. 1274, at 8 (“To calculate the MWP, Platts first surveys

the all-in prices paid in physical transactions in the spot market for aluminum for delivery in the

midwestern United States on a given day.”); Zona Report, ECF No. 920-4, ¶ 10 (“The MW-TRP

[i.e., Midwest Transaction Price], which is developed and reported by Platts, is a measure of actual

spot transaction prices for aluminum delivered to plants in the Midwest.”);

                                                                                               Ex. 54,

PLATTS_ALUM00000001 (“Platts editors survey nearly all of the primary and secondary

aluminum producers selling into the US sport market.”).

       55.     The Midwest Premium as reported by Platts approximates the difference between

the Midwest Transaction Price and the LME daily cash settlement price for aluminum. See Ex. 1,




8
  Available    at      https://www.spglobal.com/platts/plattscontent/_assets/_files/en_our-methodology/
methodology-specifications/nonferrous.pdf.


                                                  15
       Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 18 of 23




Hausman Decl. ¶ 10; Zona Report, ECF No. 920-4, ¶ 74 (“The [MWP] . . . measures the difference

in value between the LME price and the local transaction reference price (e.g., [MWTP] in

Detroit).”).

        56.       During the relevant period, the Midwest Premium ranged between approximately

5 percent and 23 percent of the Midwest Transaction Price. Ex. 1, Hausman Decl. ¶ 11.

        57.       A number of informed commentators disagree with Plaintiffs’ contention that LME

warehouse queues raise all-in purchase prices for aluminum. For example:

               a. The CRU group stated on November 27, 2013, that “the impact of premium
                  inflation is not to increase the free market price but rather to cause the LME price
                  to trade at a discount to the exogenously-set free market price.” Ex. 55, CRU,
                  Warehouse rule changes cut metal queues but the effect on premia is less clear
                  (Nov. 27, 2013). The FLPs’ class certification expert, Dr. Christopher Gilbert,
                  described CRU as “a well-respected and reliable source of industry information.”
                  Gilbert Reply, ECF No. 1041-1, ¶ 48 & n.44.

               b. A book edited by Dr. Gilbert stated that “[t]he increase in premiums [attributable
                  to longer queues] may not increase the overall price . . . if it simply reduces the
                  portion of the price represented by the LME quotation.” Ex. 56, Robin G. Adams,
                  Christopher L. Gilbert, and Christopher G. Stobart, Modern Management in the
                  Global Mining Industry, at 112.

               c. The LME stated in November 2013 that “the effect of queues is to create a discount
                  between the free market price of metal, and the value of an LME warrant in a
                  warehouse with queues. By extension, this causes the LME price to trade at a
                  discount to the free metal price. This is then observed by the market as the free
                  market price of metal trading at a premium to the reported LME price.” Ex. 57,
                  LME, Summary Public Report of the LME Warehousing Consultation (Nov. 2013).

               d. Europe Economics stated on February 20, 2007, that “removal of the FOT charge
                  [i.e., the charge for loading metal out of an LME warehouse] would add to the value
                  of the warrant. It would do so because the warrant holder would no longer be liable
                  to pay this charge, and so the value of the warrant would be increased for each
                  potential warrant purchaser by his estimate of the net present value of that future
                  liability.” Ex. 58, Europe Economics, A Review of the possible consequences of a
                  change in contract terms from “in warehouse” to “FOT basis”, with respect to all
                  metals traded on the London Metal Exchange (Feb. 20, 2007). It also later stated
                  in a report on the effects of minimum load-out rates that “long queues may have a
                  significant impact on the value of warranted metal. This is of particular concern
                  because any warrants whose value is significantly lowered will be used to settle



                                                   16
      Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 19 of 23




                Exchange contracts, and thereby set the LME price.” Ex. 59, Europe Economics,
                Assessment of Warehouse Minimum Loading Out Rates (Executive Summary).

             e. Goldman Sachs stated on October 31, 2013, that “the queues have no impact on the
                physical market, including physical prices and aggregate fundamentals.” Ex. 60,
                Goldman Sachs, The economic role of a warehouse exchange (Oct. 31, 2013).

             f. The Financial Times stated on June 22, 2011 that “the length of the queue at Detroit
                has the effect of pushing down the price of warrants in Detroit. And since it is the
                lowest value warrants that set the price on the LME (because these are the warrants
                that traders will deliver against short positions), the length of the queue also has the
                effect of, all other things being equal, pushing down the LME cash price.” Ex. 61,
                Financial Times, Detroit delays complicate aluminum pricing (June 22, 2011).

             g. Metal Bulletin stated on March 3, 2015, that queues have “caused the LME price
                to trade at a discount to the so-called ‘all-in’ price of aluminium, which is calculated
                by adding the premium in any given location to the LME price.” Ex. 62, Metal
                Bulletin, LME warehousing policy: the proposals, the discussion and what it all
                means (March 3, 2015).

             h. Alcoa stated on October 18, 2013, that “[c]ontrary to some market commentators’
                views, it is not the case that long queues have resulted in higher overall metal prices.
                In fact, the total price for delivered aluminium continues to be well below the
                prefinancial crisis levels.” Ex. 63, Alcoa, Analysis of the Proposed Amendment to
                the LME Warehouse Rules (Oct. 18, 2013).

             i. Rusal stated on March 31, 2014, that it “agrees with the LME’s analysis that any
                rise in aluminium premiums would lead to a corresponding fall in the exchange
                price.” Ex. 64, Metal Bulletin, LME needs to make sure market stays transparent
                – Rusal (Mar. 31, 2014).

       58.      A significant portion of smelter contracts with U.S. customers did not contain either

a floating Midwest Premium or a floating Midwest Transaction Price as a reference price during

the relevant period. See, e.g., Class Cert. Order, ECF No. 1274, at 9–10 (“However, many

purchase contracts do not reference the MWTP or MWP at all, and those that do reference the

MWTP or MWP do so in a variety of ways.”); First Joint Letter, ECF No. 1254 at 1, 5–6 (FLP

estimate that approximately 69% of Alcoa contracts during the relevant period incorporate the

MWTP, close to zero percent incorporate the MWP, and the balance incorporate neither of those

terms as reference prices); id. at 10 (FLP estimate that the percentage of Rio Tinto contracts that



                                                   17
      Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 20 of 23




contain the MWP or MWTP was generally similar to that of Alcoa contracts); id. at 17, 21

(substantial number of Rusal contracts do not contain either the MWP or MWTP); id. at Exs. 12–

15, 24–32, 38–47 (exemplars of contracts that do not incorporate the MWP or MWTP); supra

¶¶ 12, 18, 19, 23, 29, 37, 41, 45, 51.

       59.     Most of FLPs’ and IPs’ contracts did not incorporate a floating Midwest Premium

term during the relevant period. See, e.g., supra ¶¶ 12, 18, 19, 23, 29, 37, 41, 45, 51 (identifying

purchases and contracts that did not incorporate the Midwest Premium);




       60.     The smelter contracts with U.S. customers during the relevant period that did

contain either a floating Midwest Premium or a floating Midwest Transaction Price as a reference

price typically included at least one additional price component, such as a “shaping premium,”

“product premium,” or “alloy premium.”




                                                18
      Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 21 of 23




       61.    During the relevant period, sales by smelters Alcoa, Rio-Tinto Alcan, and Rusal to

U.S. customers totaled more than ten million metric tons of primary aluminum. Ex. 1, Hausman

Decl. ¶ 12.

September 2, 2020                          Respectfully submitted,

                                           s/ Robert D. Wick
                                           Robert D. Wick (rwick@cov.com)
                                           Henry Liu (hliu@cov.com)
                                           John S. Playforth (jplayforth@cov.com)
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 Tenth Street, N.W.
                                           Washington, D.C. 20001
                                           Telephone: (202) 662-6000
                                           Facsimile: (202) 662-6291

                                            Attorneys for Defendants Henry Bath LLC, JP Morgan
                                            Securities plc, and JPMorgan Chase Bank, N.A.




                                              19
      Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 22 of 23




                                              s/ Richard C. Pepperman II (on consent) 9
                                              Richard C. Pepperman II
                                              (peppermanr@sullcrom.com)
                                              Suhana S. Han (hans@sullcrom.com)
                                              William H. Wagener (wagenerw@sullcrom.com)
                                              SULLIVAN & CROMWELL LLP
                                              125 Broad Street
                                              New York, New York 10004-2498
                                              Telephone: (212) 558-4000
                                              Facsimile: (212) 558-3588

                                              Attorneys for Defendants Goldman Sachs & Co. LLC, J.
                                              Aron & Company, Goldman Sachs International, Mitsi
                                              Holdings LLC and Metro International Trade Services
                                              LLC




                                              s/ Boris Bershteyn (on consent)
                                              Boris Bershteyn (boris.bershteyn@skadden.com)
                                              Julia K. York (julia.york@skadden.com) (pro hac vice)
                                              SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                                              LLP
                                              One Manhattan West
                                              New York, New York 10001
                                              Telephone: 212-735-3834

                                              Attorneys for Defendant Access World (USA) LLC (f/k/a
                                              Pacorini Metals USA, LLC)




9
  Defendants use electronic signatures with consent in accordance with Rule 8.5(b) of the Court’s ECF
Rules and Instructions.


                                                 20
Case 1:13-md-02481-PAE Document 1288 Filed 09/02/20 Page 23 of 23




                             s/ Eliot Lauer (on consent)
                             Eliot Lauer (elauer@curtis.com)
                             Jacques Semmelman (jsemmelman@curtis.com)
                             CURTIS, MALLET-PREVOST,
                             COLT & MOSLE LLP
                             101 Park Avenue
                             New York, New York 10178
                             Telephone: (212) 696-6000
                             Facsimile: (212) 697-1559

                             Attorneys for Defendants Glencore Ltd., Glencore
                             International AG, and Access World (Vlissingen) B.V.




                               21
